I)ixox, O. J.
The only question in this case is as to the power of the board of equalization of the city of Appleton to increase the value of an item of merchant’s stock listed and returned, and the value thereof sworn to, by the plaintiff, in a statement made by him pursuant to the requirements of chapter 538, Laws of 1865. The plaintiff, a merchant doing business at the city of Appleton, stated the value of the personal property pertaining to his business, at the sum of $660. To this the board of equalization added the further sum of $2,400, and the same was carried out in the assessment roll, and the plaintiff assessed accordingly. An examination of sections 13, 14 and 15 of the act will show very clearly that property off this description is to be listed and returned, not article by article like the items of personal property elsewhere designated by the act as “ enumerated articles,” of which the assessor is to fix the *642value, but by tbe average value of tbe stock on band throughout tbe year, which value is to be ascertained and fixed by tbe owner himself. Tbe law in this respect is tbe same as by tbe act of 1860. (Laws of 1860, ch. 386, secs. 13, 14 and 15), under which tbe case of Matheson v. The Town of Mazomanie, 20 Wis., 191, was decided; and tbe rule of that case must govern this. Tbe board of equalization bad no power to increase tbe valuation of tbe property in .question.
By the Court. — Judgment reversed, and a new trial awarded.